DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 7/29/2021.
Claims 1-22 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/29/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection base on a new combination of paragraphs from references utilized in the prior rejection and new reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US PG Pub 20140282256A1) in view of Covington (US20160124609A1). 

In regards to claim 1, Fish teaches a diagnostic tool comprising: 
	one or more processors (Fish: Para 8 “a diagnostic tool is provided and includes a processor”) ;
	a display operatively connected to the one or more processors (Fish: Para 8 “a display in communication with the processor,”); 
	and one or more computer-readable mediums operatively coupled to the one or more processors (Fish: Para 8 “a memory in communication with the processor”), the one or more computer-readable mediums having stored thereon: 
	(1) first program instructions executable by the one or more processors to perform scan tool functions that include the one or more processors transmitting a vehicle data message to an identified vehicle (Fish: Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”; Para 34 “The FPGA 214 may be coupled to the processor 202 through various address, data and control lines by the second system bus 222”; Para 42 “The entered information may include VIN (vehicle identification number), or other identifying information. OBDII icon 322 may be used to initiate a scan of the vehicle under test. In alternative embodiment, the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle”; i.e. FPGA is coupled to the processor and transmits signals (i.e., messages) to the ECU unit (identified vehicle)), wherein the scan tool functions include a first scan tool function for a first system of the identified vehicle and a second scan tool function for a second system of the identified vehicle, and wherein the first system is different than the second system (Fish: Fig 1; Para 27 “The display 104 can display information such as the make, model, year of vehicle that the diagnostic tool 100 can diagnose, the various diagnostic tests the diagnostic tool can run, diagnostic data the diagnostic tool has received, the baseline data of the various components in a vehicle, part images, parts information, and information from remote servers (internet, database information, etc.)”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function), and 
	(2) second program instructions executable by the one or more processors to cause the diagnostic tool to: 
		display, on the display, a first user-interface screen including a user-selectable control including an indicator of a first scanner job performable on the identified vehicle(Fish: Fig. 3; Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality. The graphical user interface may include a plurality of icons corresponding to the plurality of diagnostic functions performable by the diagnostic tool”; Para 44 “Other icons or modules that may be display on the GUI 300 may include the diagnostic icon 306, maintenance test icon 310, scope icon 312, road test icon 314, symptom assist icon 316, and services and setting icon 318. There may be as many icons as the user desires”); 
		in response to a selection of the user-selectable control including the indicator of the first scanner job, display a second user-interface screen instead of the first user-interface screen, wherein the second user-interface screen includes a first user-selectable control including an indicator of the first scan tool function for the first system of the identified vehicle, and a second user-selectable control including an indicator of the second scan tool function for the second system of the identified vehicle(Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function); 
		in response to a selection of the first user-selectable control from the second user- interface screen, transmit a first vehicle data message to an electronic control unit of the first system of the identified vehicle, [[wherein the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle]] (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function; Para 31 “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle”; Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”; Para 40 “the vehicle under test is in communication with the diagnostic tool 100 through connector interface 211 via an external cable (not shown)”; i.e. diagnostic tool communicate (transmit a first vehicle data message) with various electronic control units (ECUs) in the vehicle(first system of the identified vehicle) the during test); and 
	in response to a selection of the second user-selectable control from the second user- interface screen, transmit a second vehicle data message to an electronic control unit of the second system of the identified vehicle, [[wherein the second vehicle data message  (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function; Para 31 “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle”; Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”;  Para 40 “the vehicle under test is in communication with the diagnostic tool 100 through connector interface 211 via an external cable (not shown)”; i.e. diagnostic tool communicate (transmit a second vehicle data message) with various electronic control units (ECUs) in the vehicle (second system of the identified vehicle) the during test).
	Yet Fish do not teach …the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle;
	…the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle.
	However, in the same field of endeavor, Covington teaches…the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle (Covington: Para 37 “The system 100 includes a vehicle 102 having an electronic control unit (ECU) 106 and a data link connector (DLC) 108. The ECU 106 and the DLC 108 can be communicatively connected to one another by a vehicle communication link 110”; Para 39 “The vehicle communication link 110 can include one or more conductors (wired a VDM can be transmitted to the DLC 108. A VDM can include data such as, but not limited to, any one or more of (i) an ECU identifier, (ii) a parameter identifier (PID), (iii) a mode identifier that identifies a current data mode, a freeze frame data mode, a vehicle information mode, a DTC mode, or some other mode, and (iv) a parameter value. As an example, a VDM that indicates the engine revolutions per minute (RPM) of an engine within the vehicle 102 can comprise the hexadecimal data “41 0C 0F A0,” where “41” represents a response to a mode 01 request, “0C” is a PID indicating engine RPM, and “0F A0” is the parameter value representing the RPM (¼ RPM per bit). In this case, the hexadecimal value “0F A0” equals 4,000. At ¼ RPM per bit, the engine RPM represented by the example VDM is 1,000 RPM.”) ;
	…the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle (Covington: Para 37 “The system 100 includes a vehicle 102 having an electronic control unit (ECU) 106 and a data link connector (DLC) 108. The ECU 106 and the DLC 108 can be communicatively connected to one another A VDM can include data such as, but not limited to, any one or more of (i) an ECU identifier, (ii) a parameter identifier (PID), (iii) a mode identifier that identifies a current data mode, a freeze frame data mode, a vehicle information mode, a DTC mode, or some other mode, and (iv) a parameter value. As an example, a VDM that indicates the engine revolutions per minute (RPM) of an engine within the vehicle 102 can comprise the hexadecimal data “41 0C 0F A0,” where “41” represents a response to a mode 01 request, “0C” is a PID indicating engine RPM, and “0F A0” is the parameter value representing the RPM (¼ RPM per bit). In this case, the hexadecimal value “0F A0” equals 4,000. At ¼ RPM per bit, the engine RPM represented by the example VDM is 1,000 RPM”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the diagnostic tool of Fish with the feature of the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified allows the VST 200 to transmit messages (e.g., a VDM request) to the vehicle 102, and to receive messages (e.g., VDM) from the vehicle 102” (Covington: Para 52).

	In regards to claim 6, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	display, on the display, a user-interface screen including a user-selectable control including an indicator of the first system of the identified vehicle and a user-selectable control including an indicator of the second system of the identified vehicle (Fish: Fig.7, 8, 9 Para 57 “FIG. 7 illustrates a GUI 700 having icons with vehicle diagnostic data according to an embodiment of the disclosure. GUI 700 includes a message banner 702 showing data stream engine. Icons or modules 704, 706, 708, 712 and 716 can be vehicle data icons showing various retrieved vehicle data”);
	in response to a selection of the user-selectable control indicating the indicator of the first system of the identified vehicle(Fish: Para 63 “in the event that the user would like to zoom in to see a larger display of information about the data on a particular icon, he may simply use one or 2 finger gestures to make the portion of the GUI or icon bigger”), display a third user-interface screen(Fish: Fig. 10) instead of the user-interface screen including the user-selectable control including the indicator of the first system of the identified vehicle and the user-selectable control including the indicator of the second system of the identified vehicle, wherein the third user-interface screen includes a user-selectable control including an indicator of the first scan tool function for the first system of the identified vehicle (Fish: Fig. 10; Para “FIG. 10 illustrates a full screen of the data icon 808 of FIG. 8 according to embodiment of the disclosure. In the event that the user would like to view the data icon, such as data icon 808 in a full view mode, the user may use a gesture via finger(s) and/or stylus and the like to make the data icon 808 as large or small as he likes”; i.e. Fig. 10 shows first scan tool function ) and does not include any user-selectable control for selecting a scan tool function for a system of the identified vehicle other than the first system of the identified vehicle(Fish: Para 65 “In full view mode, the entire GUI 800 shows only the icon 808 and its data or only the data/graph part”); and
	in response to a selection of the user-selectable control indicating the indicator of the second system of the identified vehicle(Fish: Para 63 “in the event that the user would like to zoom in to see a larger display of information about the data on a particular icon, he may simply use one or 2 finger gestures to make the portion of the GUI or icon bigger”), display a fourth user-interface screen(Fish: Fig. 10)  instead of the user- interface screen including the user-selectable control including the indicator of the first system of the identified vehicle and the user-selectable control including the indicator of the second system of the identified vehicle, wherein the fourth user-interface screen includes a user-selectable control including an indicator of the second scan tool function for the second system of the identified vehicle(Fish: Fig. 10; Para “FIG. 10 illustrates a full screen of the data icon 808 of FIG. 8 according to embodiment of the disclosure. In the event that the user would like to view the data icon, such as data icon 808 in a full view mode, the user may use a gesture via finger(s) and/or stylus and the like to make the data icon 808 as large or small as he likes”; i.e. Fig. 10 shows first scan tool  and does not include any user-selectable control for selecting a scan tool function for a system of the identified vehicle other than the second system of the identified vehicle(Fish: Para 65 “In full view mode, the entire GUI 800 shows only the icon 808 and its data or only the data/graph part”).

	In regards to claim 7, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	display, on the display, a third user-interface screen including one or more user-selectable controls, wherein each of the one or more user-selectable controls includes an indicator of a respective system of the identified vehicle (Fish: Fig.7,8,9 Para 57 “FIG. 7 illustrates a GUI 700 having icons with vehicle diagnostic data according to an embodiment of the disclosure. GUI 700 includes a message banner 702 showing data stream engine. Icons or modules 704, 706, 708, 712 and 716 can be vehicle data icons showing various retrieved vehicle data”),
	wherein the first user-interface screen including the user-selectable control including the indicator of the first scanner job performable on the identified vehicle is displayed in response to a selection of a user-selectable control among the one or more user-selectable controls (Fish: Fig. 3; Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality. The graphical user interface may include a plurality of icons corresponding to the plurality of diagnostic functions performable by the diagnostic tool”).

	In regards to claim 8, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the user-selectable control among the one or more user-selectable controls includes an indicator of a scanner job being available upon selection of the user-selectable control among the one or more user-selectable controls (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”).

	In regards to claim 9, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	display, on the display, a third user-interface screen including multiple user-selectable controls, wherein each of the multiple user-selectable controls includes an indicator of a respective scanner job performable on the identified vehicle, wherein one of the multiple user-selectable controls includes a user-selectable control including an indicator of the first scanner job (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”), and
	wherein the first user-interface screen including the user-selectable control including the indicator of the first scanner job performable on the identified vehicle is displayed in response to a selection of the user-selectable control including the indicator of the first scanner job(Fish: Fig. 3; Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having .

	In regards to claim 10, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the first user-interface screen includes diagnostic information regarding the identified vehicle (Fish: Fig. 3; Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality. The graphical user interface may include a plurality of icons corresponding to the plurality of diagnostic functions performable by the diagnostic tool”; Para 42 “In this example, information banner 302 provides information regarding the current vehicle under test, such as a 2009 Volkswagen Passat or any other vehicle”).

	In regards to claim 11, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the scan tool functions include one or more scan tool function from among the following:  
	a vehicle component read diagnostic trouble code (DTC) function (Fish: Para 44 “The maintenance test icon 310 when touched may perform maintenance tests such as inspection and maintenance and may retrieve I/M related emissions DTCs or monitors”), 

	In regards to claim 12, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the one or more processors includes an embedded processor(Fish: Para 8 “a diagnostic tool is provided and includes a processor, a display in  programmed to execute at least the first program instructions(Fish: Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality”).

	In regards to claim 13, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the display includes a touch screen display(Fish: Para 27 “The display 104 can be any type of display including a touch screen display, LCD, LED, VGA, OLED, SVGA, and other types of displays”, 
	wherein the selection of the first user-selectable control includes a user contact of the touch screen display at or in proximity to the first user-selectable control, and wherein the selection of the second user-selectable control includes a user contact of the touch screen display at or in proximity to the second user-selectable control (Fish: Para 28 “the display allows the user to input selection through the touch screen for interactive navigation and selection, wherein the technician can select a menu item or icons (further discussed below) by touching the selection on the graphical user interface (GUI) 300”).

	In regards to claim 14, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the first scanner job is associated with a search term, and wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	transmit, to a server, a request for guidance regarding the first scanner job, wherein the request includes the search term(Fish: Para 43 “the text field 304 may be a search field, in which the technician can enter keywords or terms to search using a search engine such as Google™, Bing™, Yahoo™ and the like”);
	receive, in response to the request, guidance regarding the first scanner job (Fish: Para 43 “By having the text field 304, the technician can search for fixes, terms, bulletins, parts include location and pricing of the parts, or any other information in order to complete the diagnosis”); and
	display, on the display, the guidance regarding the first scanner job (Fish: Para 43 “By having the text field 304, the technician can search for fixes, terms, bulletins, parts include location and pricing of the parts, or any other information in order to complete the diagnosis”; Para 34 “The processor 202 may also be coupled to the display 104 in order to output the desired information to the user”).

	In regards to claim 16, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the first user-interface screen includes a user-selectable control including an indicator of a second scanner job performable on the identified vehicle, wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	display a third user-interface screen during a performance of the first scanner job (Fish: Fig.7 Para 57 “FIG. 7 illustrates a GUI 700 having icons with vehicle diagnostic data according to an embodiment of the disclosure. GUI 700 includes a message banner 702 showing data stream engine. Icons or modules 704, 706, 708, 712 and 716 can be vehicle data icons showing after the first user-interface screen (Fish: Fig 3) and the second user-interface screen are displayed (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. the screen with various diagnostic tests would be the second user-interface screen) during the performance of the first scanner job, wherein the third user-interface screen is different than both the first user-interface screen and second user-interface screen and is at least two user-interface screens away from the first user-interface screen using a back user-selectable control(Fish: Fig. 7; Para 26 “The function button or user interface 106 may be configured for any function desired by the user including enter, back, forward, left, right, up, down, transmit, receive, return, start over, and the like”; i.e. the drawing shows the third user-interface screen which is different from the first and second while the back button on the bottom of the screen would allow the user to navigate back to the first screen), and wherein the third user-interface screen includes a user-selectable control for returning directly to the first user-interface screen(Fish: Fig. 7; Para 26 “The function button or user interface 106 may be configured for any function desired by the user including enter, back, forward, left, right, up, down, transmit, receive, return, start over, and the like”;  i.e. home button on the bottom of the screen would allow the user to navigate back to the first screen); and
	in response to selection of the user-selectable control for returning directly to the first user-interface screen(Fish: Para 26 “The function button or user interface 106 may be configured for any function desired by the user including enter, back, forward, left, right, up, down, transmit, receive, return, start over, and the like”), display the first user-interface screen(Fish: Fig. 3) including the an indicator of the first scanner job and the user-selectable control including an indicator of a second scanner job performable on the identified vehicle directly without displaying another user-interface screen(Fish: Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality. The graphical user interface may include a plurality of icons corresponding to the plurality of diagnostic functions performable by the diagnostic tool”).

	In regards to claim 17, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	transmit at least a third vehicle data message to the identified vehicle, wherein the at least a third vehicle data message includes a request to solicit a response from a component of the first system and from a component of the second system(Fish: Para 33 “The circuitry to translate and send in a particular communication protocol can be selected by FPGA … FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”); and
	make a determination that the diagnostic tool received, in response to at least the third vehicle data message, a response from the component of the first system and a response from the component of the second system(Fish: Para 33 “The circuitry to translate and send in a particular communication protocol can be selected by FPGA … FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”), wherein display of the second user-interface screen is conditioned on the one or more processors making the determination(Fish: Para 34 “The FPGA 214 may be coupled to the processor 202 through various address, data and control lines by output the desired information to the user”).

	In regards to claim 18, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	display a third user-interface screen(Fish: Fig. 7) in response to the selection of the first user-selectable control from the second user-interface screen(Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. the screen with various diagnostic tests would be the second user-interface screen), wherein the third user-interface screen includes a parameter identifier (PID) card configured to display a PID parameter value contained in a vehicle data message received as a response to the first vehicle data message (Fish: Fig. 7 element 704, 706, 708, 712, 716; Para 58 “The vehicle diagnostic data icons may show the data in various forms including numerical 714, percentage 720, graph 710, and the like … Further, the title of the respective icons may change in color to indicate whether the data value is within, over or under a predetermined range for the particular data value being recorded. The color may be blue for within the predetermined range, red for being over the predetermined range, and yellow for under the predetermined range”).

In regards to claim 19, Fish teaches a method comprising:
displaying, on a display, a first user-interface screen including a user-selectable control including an indicator of a first scanner job performable on an identified vehicle(Fish: Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality. The graphical user interface may include a plurality of icons corresponding to the plurality of diagnostic functions performable by the diagnostic tool”), wherein the display is operatively connected to one or more processors (Fish: Para 8 “a display in communication with the processor,”), wherein the one or more processors are operatively coupled to one or more computer-readable mediums having stored thereon program instructions executable by the one or more processors to perform scan tool functions(Fish: Para 8 “memory in communication with the processor. The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality”) that include the one or more processors transmitting a vehicle data message to the identified vehicle(Fish: Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”; Para 34 “The FPGA 214 may be coupled to the processor 202 through various address, data and control lines by the second system bus 222”), wherein the scan tool functions include a first scan tool function for a first system of the identified vehicle and a second scan tool function for a second system of the identified vehicle, and wherein the first system is different than the second system(Fish: Fig 3; Para 44 “Other icons or modules that may be display on the GUI 300 may include the diagnostic icon 306, maintenance test icon 310, scope icon 312, road test icon 314, symptom assist icon 316, and services and setting icon 318. There may be as many icons as the user desires”);
	in response to a selection of the user-selectable control including the indicator of the first scanner job, displaying a second user-interface screen instead of the first user-interface screen, wherein the second user-interface screen includes a first user-selectable control including an indicator of the first scan tool function for the first system of the identified vehicle, and a second user-selectable control including an indicator of the second scan tool function for the second system of the identified vehicle(Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like.”);
		in response to a selection of the first user-selectable control from the second user- interface screen, transmit a first vehicle data message to an electronic control unit of the first system of the identified vehicle, [[wherein the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle]] (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function; Para 31 “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle”; Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”; Para 40 “the vehicle under test is in communication with the diagnostic tool 100 through connector interface 211 via an external cable (not shown)”; i.e. diagnostic tool communicate (transmit a first vehicle data message) with various electronic control units (ECUs) in the vehicle(first system of the identified vehicle) the during test); and 
	in response to a selection of the second user-selectable control from the second user- interface screen, transmit a second vehicle data message to an electronic control unit of the second system of the identified vehicle, [[wherein the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle]] (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function; Para 31 “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle”; Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”;  Para 40 “the vehicle under test is in communication with the diagnostic tool 100 through connector interface 211 via an external cable (not shown)”; i.e. diagnostic tool communicate (transmit a second vehicle data message) with various electronic control units (ECUs) in the vehicle (second system of the identified vehicle) the during test).
	Yet Fish do not teach …the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle;
	…the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle.
	However, in the same field of endeavor, Covington teaches…the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle (Covington: Para 37 “The system 100 includes a vehicle 102 having an electronic control a VDM can be transmitted to the DLC 108. A VDM can include data such as, but not limited to, any one or more of (i) an ECU identifier, (ii) a parameter identifier (PID), (iii) a mode identifier that identifies a current data mode, a freeze frame data mode, a vehicle information mode, a DTC mode, or some other mode, and (iv) a parameter value. As an example, a VDM that indicates the engine revolutions per minute (RPM) of an engine within the vehicle 102 can comprise the hexadecimal data “41 0C 0F A0,” where “41” represents a response to a mode 01 request, “0C” is a PID indicating engine RPM, and “0F A0” is the parameter value representing the RPM (¼ RPM per bit). In this case, the hexadecimal value “0F A0” equals 4,000. At ¼ RPM per bit, the engine RPM represented by the example VDM is 1,000 RPM.”) ;
	…the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle (Covington: Para 37 “The system 100 includes a A VDM can include data such as, but not limited to, any one or more of (i) an ECU identifier, (ii) a parameter identifier (PID), (iii) a mode identifier that identifies a current data mode, a freeze frame data mode, a vehicle information mode, a DTC mode, or some other mode, and (iv) a parameter value. As an example, a VDM that indicates the engine revolutions per minute (RPM) of an engine within the vehicle 102 can comprise the hexadecimal data “41 0C 0F A0,” where “41” represents a response to a mode 01 request, “0C” is a PID indicating engine RPM, and “0F A0” is the parameter value representing the RPM (¼ RPM per bit). In this case, the hexadecimal value “0F A0” equals 4,000. At ¼ RPM per bit, the engine RPM represented by the example VDM is 1,000 RPM”).
allows the VST 200 to transmit messages (e.g., a VDM request) to the vehicle 102, and to receive messages (e.g., VDM) from the vehicle 102” (Covington: Para 52).

	In regards to claim 20, Fish teaches a non-transitory computer-readable storage medium (Fish: Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality. The graphical user interface may include a plurality of icons corresponding to the plurality of diagnostic functions performable by the diagnostic tool”) having stored thereon: 
	(1) first program instructions executable by one or more processors(Fish: Para 35 “Memory 208 and internal non-volatile memory 218 may be coupled to the second system bus 222, which allows for communication with the processor 202 and FPGA 214.”) to cause a computing system to perform scan tool functions that include transmitting a vehicle data message to an identified vehicle (Fish: Para 33 “The circuitry to translate and send in a particular communication protocol can be selected by FPGA … FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication , wherein the scan tool functions include a first scan tool function for a first system of the identified vehicle and a second scan tool function for a second system of the identified vehicle, and wherein the first system is different than the second system (Fish: Fig 1; Para 27 “The display 104 can display information such as the make, model, year of vehicle that the diagnostic tool 100 can diagnose, the various diagnostic tests the diagnostic tool can run, diagnostic data the diagnostic tool has received, the baseline data of the various components in a vehicle, part images, parts information, and information from remote servers (internet, database information, etc.)”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function), and 
	(2) second program instructions executable by the one or more processors to cause the computing system to perform other functions comprising:
		displaying, on a display, a first user-interface screen including a user-selectable control including an indicator of a first scanner job performable on the identified vehicle(Fish: Fig. 3; Para 8 “The memory containing instructions, that when executed by the processor causes the processor to generate, on the display, a graphical user interface (GUI) having a plurality of diagnostic functionality. The graphical user interface may include a plurality of icons corresponding to the plurality of diagnostic functions performable by the diagnostic tool”; Para 44 “Other icons or modules that may be display on the GUI 300 may include the diagnostic icon 306, maintenance test icon 310, scope icon 312, road test icon 314, symptom assist icon 316, and services and setting icon 318. There may be as many icons as the user desires”);
		in response to a selection of the user-selectable control including the indicator of the first scanner job, displaying a second user-interface screen instead of the first user-interface screen, wherein the second user-interface screen includes a first user-selectable control including an indicator of the first scan tool function for the first system of the identified vehicle, and a second user-selectable control including an indicator of the second scan tool function for the second system of the identified vehicle(Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function);
		in response to a selection of the first user-selectable control from the second user- interface screen, transmit a first vehicle data message to an electronic control unit of the first system of the identified vehicle, [[wherein the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle]] (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function; Para 31 “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle”; Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”; Para 40 “the vehicle under test is in communication with the diagnostic tool 100 through connector interface 211 via an external cable (not shown)”; i.e. diagnostic tool communicate (transmit a first vehicle data message) with various electronic control units (ECUs) in the vehicle(first system of the identified vehicle) the during test); and 
	in response to a selection of the second user-selectable control from the second user- interface screen, transmit a second vehicle data message to an electronic control unit of the second system of the identified vehicle, [[wherein the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle]] (Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function; Para 31 “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle”; Para 33 “FPGA 214 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 210 and the wireless communication circuit 238”;  Para 40 “the vehicle under test is in communication with the diagnostic tool 100 through connector interface 211 via an external cable (not shown)”; i.e. diagnostic tool communicate (transmit a second vehicle data message) with various electronic control units (ECUs) in the vehicle (second system of the identified vehicle) the during test).
	Yet Fish do not teach …the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle;
	…the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle.
	However, in the same field of endeavor, Covington teaches…the first vehicle data message includes an identifier of the electronic control unit of the first system of the identified vehicle (Covington: Para 37 “The system 100 includes a vehicle 102 having an electronic control a VDM can be transmitted to the DLC 108. A VDM can include data such as, but not limited to, any one or more of (i) an ECU identifier, (ii) a parameter identifier (PID), (iii) a mode identifier that identifies a current data mode, a freeze frame data mode, a vehicle information mode, a DTC mode, or some other mode, and (iv) a parameter value. As an example, a VDM that indicates the engine revolutions per minute (RPM) of an engine within the vehicle 102 can comprise the hexadecimal data “41 0C 0F A0,” where “41” represents a response to a mode 01 request, “0C” is a PID indicating engine RPM, and “0F A0” is the parameter value representing the RPM (¼ RPM per bit). In this case, the hexadecimal value “0F A0” equals 4,000. At ¼ RPM per bit, the engine RPM represented by the example VDM is 1,000 RPM.”) ;
	…the second vehicle data message includes an identifier of the electronic control unit of the second system of the identified vehicle (Covington: Para 37 “The system 100 includes a A VDM can include data such as, but not limited to, any one or more of (i) an ECU identifier, (ii) a parameter identifier (PID), (iii) a mode identifier that identifies a current data mode, a freeze frame data mode, a vehicle information mode, a DTC mode, or some other mode, and (iv) a parameter value. As an example, a VDM that indicates the engine revolutions per minute (RPM) of an engine within the vehicle 102 can comprise the hexadecimal data “41 0C 0F A0,” where “41” represents a response to a mode 01 request, “0C” is a PID indicating engine RPM, and “0F A0” is the parameter value representing the RPM (¼ RPM per bit). In this case, the hexadecimal value “0F A0” equals 4,000. At ¼ RPM per bit, the engine RPM represented by the example VDM is 1,000 RPM”).
allows the VST 200 to transmit messages (e.g., a VDM request) to the vehicle 102, and to receive messages (e.g., VDM) from the vehicle 102” (Covington: Para 52).

	In regards to claim 21, the combination of Fish and Covington teaches the diagnostic tool of claim 1, and Fish further teaches the first scan tool function for the first system of the identified vehicle includes a first functional test …the second scan tool function for the second system of the identified vehicle includes a second functional test …(Fish: Para 44 “The diagnostic icon 306 when pressed or touched may bring up various diagnostic tests, such as sensor tests, emissions tests, or throttle position tests and the like”; i.e. various diagnostic tests encompasses first scan tool function and second scan tool function) while Covington further teaches a first functional test performable by the electronic control unit of the first system of the identified vehicle (Covington: Para 64 “a VDP can include a voltage measurement, an amperage measurement, a capacitive measurement, an inductance measurement, and a resistance measurement. One or more those measurements can be performed by the ECU 106 or the input section 214, but are not so limited”), the electronic control unit of the first system of the identified vehicle is configured to control an output device connected to the electronic control unit of the first system of the identified vehicle when performing the first functional test(Covington: Para 116 “selecting the vehicle operating condition can include selecting a PID from a displayed list of PID that can be requested from the ECU 106. The processor 202 can refer to the VOC 226 to determine which PID can be requested from the vehicle 102 or the ECU 106. Receiving the VOC can include the processor 202 selecting at least one default threshold (e.g., an upper default threshold or a lower default threshold) associated with the selected PID. Receiving the VOC can include the processor 202 receiving an input from the user interface 208 for user-configuration of a threshold associated with the selected PID”; Para 119 “block 604 includes receiving, by the device, vehicle data parameters. As an example, one or more of the VDP can be received by the DLC connector 206 and provided to the processor 202 or to the data storage device 204 for storage within the VDP 224. That one or more VDP can be transmitted by the ECU 106 over the vehicle communication link 110 to the DLC 110 and to the DLC connector 106 over the communication link 112 in response to a request for VDP identified by the vehicle PID determined with respect to block 602. The VDP received at the DLC connector 206 can include the PID associated with the VDP. As another example, one or more of the VDP can be received by the input section 214 and provided to the processor 202 or to the data storage device 204 for storage within the VDP 224”)… a second functional test performable by the electronic control unit of the second system of the identified vehicle Covington: Para 64 “a VDP can include a voltage measurement, an amperage measurement, a capacitive measurement, an inductance measurement, and a resistance measurement. One or more those measurements can be performed by the ECU 106 or the input section 214, but are not so limited”), and the electronic control unit of the second system of the identified vehicle is configured to control an output device connected to the electronic control unit of the second system of the identified vehicle when performing the second functional test(Covington: Para 116 “selecting the vehicle operating condition can include selecting a PID from a displayed list of PID that can be requested from the ECU 106. The processor 202 can refer to the VOC 226 to determine which PID can be requested from the vehicle 102 or the ECU 106. Receiving the VOC can include the processor 202 selecting at least one default threshold (e.g., an upper default threshold or a lower default threshold) associated with the selected PID. Receiving the VOC can include the processor 202 receiving an input from the user interface 208 for user-configuration of a threshold associated with the selected PID”; Para 119 “block 604 includes receiving, by the device, vehicle data parameters. As an example, one or more of the VDP can be received by the DLC connector 206 and provided to the processor 202 or to the data storage device 204 for storage within the VDP 224. That one or more VDP can be transmitted by the ECU 106 over the vehicle communication link 110 to the DLC 110 and to the DLC connector 106 over the communication link 112 in response to a request for VDP identified by the vehicle PID determined with respect to block 602. The VDP received at the DLC connector 206 can include the PID associated with the VDP. As another example, one or more of the VDP can be received by the input section 214 and provided to the processor 202 or to the data storage device 204 for storage within the VDP 224”).

Claim 2-5, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US PG Pub 20140282256A1) in view of Covington (US20160124609A1) further in view of Gray (US PG Pub 20140075356A1). 

In regards to claim 2, Fish and Covington teaches the diagnostic tool of claim 1.
the second user-interface screen includes guidance for performing a procedure of the first scanner job.
However, in the same field of endeavor, Gray teaches the second user-interface screen includes guidance for performing a procedure of the first scanner job (Gray: Fig. 9; Para 53 “The window 902 indicates the special test requested by the user relates to pressure control solenoid valve. Additionally to proceed certain parameters 904 must exist, such as ignition key on, engine off, and “P” range”; i.e. proceed certain parameters encompasses the guidance for performing a procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the diagnostic tool of Fish and Covington with the feature of the second user-interface screen includes guidance for performing a procedure of the first scanner job disclosed by Gray. One would be motivated to do so for the benefit of “a diagnostic hub in the form of a graphical user interface (GUI) that provides easier navigations for the user” (Gray: Para 4).

	In regards to claim 3, the combination of Fish, Covington, and Gray teaches the diagnostic tool of claim 1, and Gray further teaches the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	in response to the selection of the first user-selectable control from the second user- interface screen, display a third user-interface screen instead of the second user-interface screen (Gray: Fig. 9; Para 53 “a window 902 that may appear when the special tests button 414 is selected according to embodiment of the invention”), wherein the third user-interface screen includes a user-selectable control including an indicator to proceed with performing the first scan tool function (Gray: Para 53 “At this point the user can cancel using , wherein transmission of the first vehicle data message (Gray: Para 53 FPGA 314 transmits to and receives signals (i.e., messages) from the ECU unit through signal translator 310 and the wireless communication circuit 338”) in response to selection of the second user-selectable control is conditioned on the user-selectable control including the indicator to proceed with performing the first scan tool function being selected from the third user-interface screen (Gray: Para 55 “FIG. 10 illustrates a screen having various data parameters that can be measured during a special test according to an embodiment of the invention. Window 1002 indicates that the diagnostic tool 100 is conducting a special test, namely an engine speed control. Using dial button 1004, the user can change the type of special test to be conducted by the diagnostic tool 100”; i.e. the process of select continue and data reporting indicated that the communication (transmission of the first vehicle data message) with vehicle is present and the scan tool function is being performed).

	In regards to claim 4, the combination of Fish, Covington, and Gray teaches the diagnostic tool of claim 3, and Gray further teaches the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	determine, while the third user-interface screen is being displayed, a status of performing the first scan tool function (Gray: Para 63 As the data in the data stream is be recorded and the diagnostic tool is able to determine that the data is beyond the predetermined thresholds”); and
display, within the third user-interface screen, an indication of the status of performing the first scan tool function (Gray: Para 63 the diagnostic tool continues to determine .

	In regards to claim 5, the combination of Fish, Covington, and Gray teaches the diagnostic tool of claim 3, and Gray further teaches the third user-interface screen includes a user-selectable control selectable to switch back to a prior user-interface screen(Gray: Fig. 9 element 906);
	wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
in response to a selection of the user-selectable control selectable to switch back to a prior user-interface screen from the third user-interface screen (Gray: Para 53 “At this point the user can cancel using cancel button 906 or select continue (after parameters exist as required) to proceed to the window shown in FIG. 10”), switch from displaying the third user-interface screen on the display to displaying the second user-interface screen on the display(Gray: Para 47 “The cancel button 506 if depressed will return display screen to diagnostic hub”).

In regards to claim 15, the combination of Fish, Covington, and Gray teaches the diagnostic tool of claim 1, and Gray further teaches the first user-interface screen includes a user-selectable control including an indicator of a second scanner job performable on the identified vehicle, wherein the second program instructions are executable by the one or more processors to cause the diagnostic tool to:
	in response to a selection of the user-selectable control including the indicator of the second scanner job, display a third user-interface screen instead of the first user-interface screen, wherein the third user-interface screen includes guidance for performing the second scanner job (Gray: Para 53 “The window 902 indicates the special test requested by the user relates to pressure control solenoid valve. Additionally to proceed certain parameters 904 must exist, such as ignition key on, engine off, and “P” range”; i.e. proceed certain parameters encompasses the guidance for performing the second scanner job).

	In regards to claim 22, the combination of Fish, Covington, and Gray teaches the diagnostic tool of claim 1, and Gray further teaches the first scan tool function for the first system of the identified vehicle includes a scan tool function to reset, program, calibrate or control the electronic control unit of the first system of the identified vehicle(Gray: Para 50 “FIG. 7 also illustrates additional selectable buttons such as clear codes 706, all system DTC scan 708, automated system test 710, print 712, and done 714. The user can use his finger or a stylus to select the various buttons or can move a virtual hand 502 in order to select the various buttons. If clear codes button 706 is selected, then the DTCs are cleared from the various ECUs of the vehicle by the diagnostic tool. If all system DTC scan button 708 is selected, then the DTCs from the various ECUs are retrieved and displayed as shown in FIG. 7. If the automated system test button 710 is selected, then the diagnostic tool 100 runs automatically a series of predetermined system test for the user”), and
	the second scan tool function for the second system of the identified vehicle includes a scan tool function to reset, program, calibrate or control the electronic control unit of the second system of the identified vehicle (Gray: Para 50 “FIG. 7 also illustrates additional selectable buttons such as clear codes 706, all system DTC scan 708, automated system test 710, print 712, and done 714. The user can use his finger or a stylus to select the various buttons or can If clear codes button 706 is selected, then the DTCs are cleared from the various ECUs of the vehicle by the diagnostic tool. If all system DTC scan button 708 is selected, then the DTCs from the various ECUs are retrieved and displayed as shown in FIG. 7. If the automated system test button 710 is selected, then the diagnostic tool 100 runs automatically a series of predetermined system test for the user”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668